Oo CO ~~ SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cv-05393-DMR Document 75 Filed 12/05/19 Page 1 of 2

LORI E. ANDRUS (SBN 205816)
lori@andrusanderson.com
ANDRUS ANDERSON LLP

155 Montgomery Street, Suite 900
San Francisco, CA 94104
Telephone: (415) 986-1400
Facsimile: (415) 986-1474

Attorney for Plaintiff

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

JANE DOE,
Plaintiff,
vs.
STUART DINNIS,

Defendant.

 

 

OAKLAND DIVISION

CASE NO. 4:18-cv-05393-DMR

SECOND DECLARATION OF JANE
DOE IN SUPPORT OF PLAINTIFF’S
MOTION FOR JUDGMENT UPON
DEFAULT

 

SECOND DECLARATION OF JANE DOE IN SUPPORT OF PLAINTIFF’S MOTION FOR JUDGMENT UPON

DEFAULT

Case No: 4:18-cv-05393-DMR

 
aw

oOo eS SS DN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:18-cv-05393-DMR Document 75 Filed 12/05/19 Page 2 of 2

I, Jane Doe, declare as follows:

1. I am the Plaintiff in the case titled Jane Doe v. Stuart Dinnis, Case No. 4:18-cv-
05393-DMR.
2. I have not received or recovered any money for the lost/reduced income I am

seeking in this matter.
3. I declare under penalty of perjury pursuant to the laws of the state of California

that the foregoing is true and correct.

Dated: Dec. 3, 2019 San Doe

Jane Doe

2

SECOND DECLARATION OF JANE DOE IN SUPPORT OF PLAINTIFF’S MOTION FOR JUDGMENT UPON
DEFAULT

 

 

Case No: 4:18-cv-05393-DMR

 
